Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 04/08/2021 overcome all the rejections set forth in the previous Office Action dated 2/8/2021.

Allowable Subject Matter
Claims 1-3, 7-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-3, 7-11 and 16, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
extracting, by the processor, a relative signal amount of the infarction region, based on a result of the comparison of the infarction region with the symmetric region; and 
generating, by the processor, a third image that shows a ratio map of a pixel comparison of pixels of the symmetric region with corresponding pixels of the infarction region, 
wherein the feature information includes: 
first feature information extracted from the infarction region in the first image; and 
second feature information extracted from an infarction region in the third image. 
Claims 12-14, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
extract a relative signal amount of the infarction region, based on a result of the comparison of the infarction region with the symmetric region; and 
generate a third image that shows a ratio map of a pixel comparison of pixels of the symmetric region with corresponding pixels of the infarction region, 
wherein the feature information includes: 
first feature information extracted from the infarction region in the first image; and 
second feature information extracted from an infarction region in the third image. 
The closest prior art, Kim et al. (KR 20150030974 A) reveals a similar technique and system as discussed in the previous office action dated 12/30/2020, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669